

116 S4649 IS: Protection of Women and Girls in Sports Act of 2020
U.S. Senate
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4649IN THE SENATE OF THE UNITED STATESSeptember 22, 2020Mrs. Loeffler (for herself, Mr. Lee, Mr. Lankford, Mrs. Blackburn, and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide that for purposes of determining compliance with title IX of the Education Amendments of 1972 in athletics, sex shall be recognized based solely on a person's reproductive biology and genetics at birth.1.Short titleThis Act may be cited as the Protection of Women and Girls in Sports Act of 2020.2.AmendmentSection 901 of the Education Amendments of 1972 (20 U.S.C. 1681) is amended by adding at the end the following:(d)(1)It shall be a violation of subsection (a) for a recipient of Federal funds who operates, sponsors, or facilitates athletic programs or activities to permit a person whose sex is male to participate in an athletic program or activity that is designated for women or girls.(2)For purposes of this subsection, sex shall be recognized based solely on a person's reproductive biology and genetics at birth..